Citation Nr: 0711363	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  01-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraines.

2.  Entitlement to an initial rating in excess of 10 percent, 
and, effective May 31, 2002, a rating in excess of 20 
percent, for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent, 
and, effective August 7, 2004, a rating in excess of 20 
percent for radiculopathy of the left lower extremity, 
secondary to degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1971 and 
June 1982 to October 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's migraines are not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability

2.  Prior to May 31, 2002, the veteran's degenerative disc 
disease was not manifested by moderate limitation of motion, 
moderate degenerative disc disease with recurring attacks, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

3.  From May 31, 2002, forward, the veteran's degenerative 
disc disease has not resulted in doctor-prescribed bedrest 
and the veteran was generally able to flex to 40 or 45 
degrees.  

4. Prior to August 7, 2004, the veteran had intact motor 
function and relatively full deep tendon reflexes.  

5.  From August 7, 2004, forward, the veteran's left leg 
radiculopathy was moderate, with diminished motor strength 
and Achilles reflex.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.124a, Diagnostic Code 8100 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent and, effective May 31, 2002, a rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292-95 (effective prior to September 26, 2003), 5235 to 
5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for an initial rating in excess of 10 per 
cent and, effective August 7, 2004, a rating in excess of 20 
percent for radiculopathy of the left lower extremity, 
secondary to degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.124a, 
Diagnostic Code 8521(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April and June 2004, the VA sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notice post-dated the 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decisions, no 
prejudice has been alleged, and none is apparent from the 
record.  In a May 2006 Supplemental Statement of the Case, 
the VA provided the veteran with a copy of the regulations on 
choosing disability ratings and effective dates, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice post-dates the initial adjudication, 
because increased ratings have been denied, any questions as 
to the appropriate effective date are moot, and there can be 
no failure-to-notify prejudice to the veteran.  The VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing VA examinations, and fulfilling 
all Board remand requests.  Consequently, the duty to notify 
and assist has been met.   

Migraines 
The veteran's service connected migraines are rated at 30 
percent under Diagnostic Code (DC) 8100.  DC 8100 provides a 
50 percent rating for migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A February 1998 VA 
examination record reports the veteran's history of headaches 
every other day.  He reported that he took aspirin or Anacin 
for the headaches.  The headaches were not associated with 
nausea or vomiting, but were usually associated with some 
neck stiffness.  The neurological examination was normal.  
The veteran was diagnosed with migraine without aura.  

Another VA examination was conducted in June 2005.  The 
record reports the veteran's history of headaches with 
photophobia and phonophobia which last from two to 48 hours.  
The veteran reported that the worst headaches require him to 
lie down for several hours and get sleep  He reported that he 
gets such a headache approximately once every other month.  
The record also notes that the veteran stated that he gets 
other headaches more often, but these headaches are not 
prostrating.  The examiner diagnosed the veteran with one 
significant common migraine per month that lasts 4 to 8 hours 
and occasionally 24 hours where the veteran has to sleep to 
help the headache dissipate.  

Although the evidence of record includes several treatment 
records reporting headaches or head pain (See e.g., December 
2001, June 2004, October 2004, March 2005, and October 2005 
VA treatment records), none of the records report a history 
of very frequent completely prostrating and prolonged 
attacks.  Because there is no such evidence, a rating in 
excess of 30 percent for migraine headaches is denied.

Degenerative Disc Disease 
A January 1998 VA examination reported the veteran had full 
range of motion in the spine, with 95 degrees flexion, 35 
degrees extension, 40 degrees lateral flexion (bilateral), 
and 35 degrees rotation (bilateral).  The veteran also had 
full muscle strength, negative straight leg raises, normal 
sensation in the lower extremities, and full and symmetrical 
patellar and Achilles reflexes.  There was no tenderness or 
spasm.  An x-ray record reported an impression of mild DDD.  

Treatment records, starting on May 31, 2002, report the 
veteran's history of low back pain, and increasing radiation.  
The records also report the veteran's history of increasingly 
frequent spasms (up to his history of daily spasms - See 
August 2004 VA examination record), but March 2003, January 
2004, and April 2004 VA treatment records all report negative 
findings as to involuntary spasm.  The records report that 
straight left leg raising caused pain, in areas such as the 
back, buttock, thigh, and calf.  Tenderness, both generalized 
and specific to the sciatic notch, is reported.  Until August 
2004, deep tendon reflexes are noted to be present and 
symmetrical.  See August 2004 VA examination records (first 
record reporting decreased reflex in the left Achilles).  
Motor function is always present.  

The May 31, 2002, treatment record reports the veteran could 
extend 10 degrees and flex 30 degrees.  The veteran was 
diagnosed with degenerative facet joint arthritis (L5, S1) 
and chronic lumbar strain.  An August 2002 VA treatment 
record reports that the veteran could flex approximately 45 
degrees.  The veteran was diagnosed with DDD with 
spondylolysis and intermittent left sciatica.  

An October 2002 treatment record reports the veteran's 
history of persistent low back pain with increasing, and 
gradually worsening, radiation down the left leg, which the 
veteran reported was fairly incapacitating at times.  The 
veteran could extend 10 degrees and flex 45 degrees.  An 
October 2002 computerized tomography (CT) scan reported that 
the veteran has marked facet joint arthritis especially at 
L5-S1 and L4-5 with a foraminal stenosis and intermittent 
left sciatica. 

A January 2003 VA treatment record reported that the veteran 
could flex only approximately 30 degrees.  A March 2003 VA 
treatment record reported that the veteran could flex 45 
degrees and extend 10 degrees.  The examiner could not find 
any specific weakness.  A December 2003 VA treatment record 
reports the veteran's history of low back pain with worsening 
radiation.  The veteran also reported pain, numbness, and 
tingling to the lateral side of the foot and lateral 2 to 3 
toes.  Tenderness in the low back and left sciatic notch was 
reported, and the veteran had "mild limitation in 
flexibility."  The examiner stated that the veteran's foot 
pain might be secondary to the sciatica.  

A January 2004 VA treatment record reports that the veteran 
had mild limitation of motion.  The veteran complained of 
dysesthesia along the lateral side of the foot.  The examiner 
reviewed a contemporaneous magnetic resonance imaging (MRI) 
record and found no evidence of nerve root impingement, 
although he did note some degenerative changes.  

Another VA examination was conducted in August 2004.  The 
veteran reported daily spasms of the low back.  Physical 
examination revealed the veteran had active forward flexion 
to 40 degrees, extension to 20 degrees, and right lateral 
bending to 30 degrees.  The veteran could left lateral bend 
to 20 degrees, with the limitation secondary to exacerbation 
of left lower extremity pain.  Bilateral rotation was limited 
to approximately 30 degrees, secondary to the veteran's 
complaint of stiffness.  The examiner noted paraspinal 
tenderness in the lower lumbar region with an area of point 
tenderness over the lateral paraspinal musculature in the 
lower lumbar area.  Straight leg raise was positive in both 
seated and supine positions to the left lower extremity and 
approximately 30 degrees of leg extension.  The veteran had 
1+ deep tendon reflexes at the left Achilles tendon and 2+ 
deep tendon reflexes at the right Achilles tendon and 
patellar tendons.  The examiner diagnosed the veteran with 
low back pain with moderate evidence for lower lumbar 
spondylosis and limited range of motion.  He found that the 
veteran had a moderate amount of low back pain with radicular 
symptoms to the left lower extremity.  

The veteran seeks an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine, and 
a rating in excess of 20 percent, effective May 31, 2002.  

Initial 10 percent rating 
DC 5295 provides a 20 percent rating for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  DC 5293 
provides a 20 percent rating for moderate DDD with recurring 
attacks.  DC 5292 provides a 20 percent rating for moderate 
limitation of motion of the lumbar spine.  The appropriate 
rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

The foregoing evidence does not warrant a rating in excess of 
10 percent.  Range of motion is noted to be full, there are 
no findings of functional loss, and the veteran's DDD is 
reported to be "mild."  Additionally, there are negative 
findings as to spasm or loss of lateral spine motion.  
Consequently, an initial rating in excess of 10 percent is 
not warranted.

20 percent rating 
The veteran's DDD is rated at 20 percent, effective May 31, 
2002.  The rating criteria for intervertebral disc syndrome 
(IDS) were amended effective September 23, 2002; and the 
rating criteria for general diseases and injuries of the 
spine were amended effective September 26, 2003.  The veteran 
was informed of these amendments in a January 2003 notice 
letter and a May 2005 rating decision.  Because this issue 
predates the amendments, both the "old" and "new" rating 
formulas must be considered in determining whether an 
increased rating is warranted.  The new rating formula may 
only be applied after the effective dates, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

The "old" rating criteria provide a rating in excess of 20 
percent for severe limitation of motion of the lumbar spine, 
severe DDD with recurring attacks and little intermittent 
relief, and severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The evidence of record does not indicate the veteran has 
severe limitation of motion of the lumbar spine.  As stated 
above, the appropriate rating for limitation of motion is 
determined after consideration of functional loss due to 
flare-ups, fatigability, incoordination, weakness, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  December 2003 and January 
2004 VA treatment records report the examiner's findings of 
"mild" limitation of motion, and the records indicate that 
the veteran has a significant range of motion.  Even with 
consideration of DeLuca, the veteran's range of motion is too 
extensive to warrant a finding of "severe" limitation.  

The evidence of record also does not indicate that the 
veteran has severe DDD or severe lumbosacral strain.  There 
is no evidence of listing, positive Goldthwaite's sign, or 
marked limitation of forward bending, and the veteran has 
been diagnosed with intermittent sciatica.  Additionally, the 
veteran's low back pain with radiculopathy has been 
characterized as moderate.  See August 2004 VA examination 
record.  There are no findings of either severe lumbosacral 
strain or severe DDD, and the evidence does not approximate 
such a characterization.  Additionally, the other rating 
criteria pertaining to the spine are not applicable.  
Consequently, a rating in excess of 20 percent is not 
warranted under the "old" criteria.  

The "new" criteria provide a rating in excess of 20 percent 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less or DDD with incapacitating episodes (period of acute 
signs and symptoms due to DDD that requires bed rest 
prescribed by a physician and treatment by a physician) 
having a total duration of at least 4 weeks during the past 
12 months.  

The evidence of record does not include any medical 
certificates of doctor-prescribed bedrest.  Additionally, 
although two records report limitation of flexion to 30 
degrees, the majority of the records, including the most 
recent VA examination, report the veteran's ability to flex 
to 40 or 45 degrees.  The Board finds that the veteran's 
limitation of motion more nearly approximates the current 20 
percent rating, rather than a higher rating.  Additionally, 
the other rating criteria pertaining to the spine are not 
applicable.  Consequently, a rating in excess of 20 percent 
from May 31, 2002, forward, is not warranted.  


Radiculopathy
The veteran's radiculopathy of the left lower extremity is 
rated under DC 8521.  He has a 10 percent rating, effective 
May 31, 2002, and a 20 percent rating effective August 7, 
2004.  DC 8521 provides a 20 percent rating for moderate 
incomplete paralysis and 30 percent rating for severe 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  The introductory note to Diseases of the 
Peripheral Nerves defines the term "incomplete paralysis" as 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  38 C.F.R. § 4.124 
(2005).  Because the veteran only has a degree of lost 
function, rather than a complete loss of function, only a 
rating for incomplete paralysis is permissible.  

The evidence of record reports the veteran's complaints of 
low back pain that radiates down his left leg to his left 
foot.  See, e.g., May 31, 2002 VA treatment record (initial 
complaint of radiculopathy).  The veteran has also reported 
that he "feels at times that his leg just wants to give out 
on him and he has difficulty walking."  See April 2004 VA 
treatment record.  

VA treatment records dating up to November 2003 all report 
full and symmetric reflexes and full motor function  A 
November 2003 VA treatment record reports the initial finding 
of decreased sensation and reflexes, noting that the 
veteran's sensation to monofilament and dorsalis pedis pulses 
were slightly diminished.  An April 2004 orthopedic 
examination record subsequently reports that the veteran had 
"fairly symmetrical" deep tendon reflexes and intact motor 
function.  A VA examination was conducted in August 2004.  
The examination record notes that the veteran's left patellar 
reflexes were full but the left Achilles reflex was decreased 
to 1+.  The veteran had 4/5 plantar flexion and dorsiflexion 
in the left foot.  The examiner defined the veteran's 
disability as moderate low back pain with radicular symptoms, 
and he stated that this "[moderate] level of involvement is 
consistent with what is found on physical examination with 
weakness in the left lower extremity and decreased deep 
tendon reflexes at the Achilles tendon."

The evidence of record does not indicate that a higher rating 
is warranted at any time.  The August 2004 VA examination 
record is the initial finding of moderate radiculopathy.  
There are no findings of "severe" radiculopathy or severe 
impairment on record, and prior to August 2004, the treatment 
records all report intact motor function and full, or 
"fairly" full reflexes.  Consequently, a rating in excess 
of 10 percent is not warranted prior to August 7, 2004, and a 
rating in excess of 20 percent is not warranted from August 
7, 2004, forward.  


ORDER

A rating in excess of 30 percent for migraines is denied.

An initial rating in excess of 10 percent, and a rating in 
excess of 20 percent from May 31, 2002, forward, is denied.

An initial rating in excess of 10 percent, and a rating in 
excess of 20 percent from August 7, 2004, forward, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


